We are unable to agree with the decision of the above case because, in the first place, appellants pose only the question whether laches and acquiescence would estop the land owners from attacking taxation on the ground of lack of benefits; and, in the second place, we have the conviction that the plan of regulating taxes in proportion to the amount of benefits received from time to time is inpracticable and would result only in confusion. *Page 603 
                        ON PETITION FOR REHEARING